DETAILED ACTION
	The following action is in response to the election filed for application 16/630,777 on July 27, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-7 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 9-10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirao ‘043 (from IDS).  With regard to claims 1 and 15, Shirao teaches an inching system for a loading vehicle having ground engaging devices 55, a hydrostatic transmission 4/10, brakes 29, and an engine 1, the hydrostatic transmission having hydraulic fluid, the engine configured for driving a hydraulic pump 4 that supplies the hydraulic fluid within the hydrostatic transmission, the hydrostatic transmission configured for providing rotational power to the ground engaging devices, the hydrostatic transmission further having a pilot pressure port with a pressure of the hydraulic fluid at the pilot pressure port controlling a level of the rotational power from the hydrostatic transmission (Fig. 2), a beginning of draining of the hydraulic fluid from the pilot pressure port defining an inching starting point, the inching system comprising: a brake pedal 27a operable by an operator to activate the brakes of the vehicle; an electrohydraulic valve 7 hydraulically coupled to the pilot pressure port of the hydrostatic transmission, the electrohydraulic valve being configured to drain the hydraulic fluid at the pilot pressure port; a sensor 25b coupled to the brake pedal to detect an input from the operator, the sensor configured to produce a signal indicative of the input from the operator; and a controller 12 configured to receive the signal and a speed of the engine (via 1a), the controller being further configured to control an electric current to control the electrohydraulic valve based upon the signal and the engine speed so that the inching starting point does not change as the speed of the engine changes (Fig. 7).  With regard to claim 2, Shirao teaches the system, wherein the controller is configured to vary the electric current based upon the speed of the engine N.  With regard to claim 3, Shirao teaches the system, wherein the input from the operator is a pressure in brake fluid associated with the brake pedal or a position of the brake pedal (via 27b; paragraph 81).  With regard to claim 4, Shirao teaches the system, wherein the controller is configured to control the electric current to control the electrohydraulic valve 7 to reduce a fluid pressure at the pilot pressure port over a selected range of movement of the brake pedal (Fig. 7).  With regard to claim 5, Shirao teaches the system, wherein the controller is configured to control the electric current to control the electrohydraulic valve 7 to control the fluid pressure at the pilot pressure port so that the inching starting point repeatedly occurs at a selected operator input (Fig. 8).  With regard to claim 9, Shirao teaches the system, wherein the controller is configured to fully open the electrohydraulic valve 7 when the sensor detects a movement of the -3-DOCKET NO.: 53434PATENT Office Action Dated: April 29, 2022 brake pedal beyond a preselected value θ3 and service brakes are engaged by the brake pedal as the movement of the brake pedal exceeds the preselected value (Fig. 8).  With regard to claim 10, Shirao teaches the system, wherein a selected position of the brake pedal or a selected pressure applied to the brake pedal repeatedly results in a predetermined amount of torque to the ground engaging devices from the hydrostatic transmission (Fig. 8). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirao as applied to claim 1 above, and further in view of Kuhn ‘919.  With regard to claim 8, Shirao teaches the system, wherein the sensor 27b measures changes of the operator depressing the brake pedal.  Shirao lacks the specific teaching wherein the sensor senses a hydraulic pressure of brake fluid.  Kuhn teaches a system comprising a hydrostatic transmission 27/25 and wherein a change in the depression of a brake pedal can be a positional signal of the brake pedal (such as 27b of Shirao) or a pressure sensor within the hydraulic brake circuit (paragraph 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the subject invention to modify Shirao to employ a pressure sensor that senses a hydraulic pressure of brake fluid due to the operator depressing the brake pedal in view of Kuhn in order to provide an internal sensor protected from the elements, thereby increasing its respective lifespan.  With regard to claim 11, Shirao teaches the system, wherein the controller 12 is further configured to control the electrohydraulic valve 7 dependent upon the signal when the signal indicates that at least a preselected first level of depression is applied to the brake pedal without service brakes being engaged (Fig. 8).  Shirao lacks the specific teaching wherein the level of depression is a preselected pressure.  Kuhn teaches a system comprising a hydrostatic transmission 27/25 and wherein a change in the depression of a brake pedal can be a positional signal of the brake pedal (such as 27b of Shirao) or a pressure sensor within the hydraulic brake circuit (paragraph 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the subject invention to modify Shirao to employ a pressure sensor that senses a hydraulic pressure of brake fluid due to the operator depressing the brake pedal (thereby using a first level of pressure equal to the first level of depression of Shirao) in view of Kuhn in order to provide an internal sensor protected from the elements, thereby increasing its respective lifespan.  With regard to claim 12, Shirao and Kuhn teach the system, wherein the controller 12 is further configured to stop controlling the electrohydraulic valve 7 at an inching ending point dependent upon the signal when the signal indicates that at least a preselected second pressure θ3 (pressure equivalent to θ3 depression in Shirao)  is applied to the brake pedal, the second pressure being higher than the first pressure.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohtsukasa ‘462 has been cited to show a similar system comprising:  an engine 3, hydrostatic transmission 10/20, electromagnetic valve 12/13, brake pedal 40a, wherein the vehicle output and brakes are controlled via a sensed engine speed S101 and brake pedal stroke S103.
Onodera ‘871 has been cited to show a similar system comprising:  an engine 8, hydrostatic transmission 16/18, a brake pedal 26, brakes 22, a sensed engine speed 31, wherein the output speed and brakes are controlled via the brake pedal (Fig. 2) and engine speed (Fig. 3).
Kaneko ‘718 has been cited to show a similar system comprising:  an engine 4, hydrostatic transmission 10/20, a brake pedal 40a, brakes, a sensed engine speed (via 43), wherein the output speed and brakes are controlled via the brake pedal (Fig.3) and engine speed (Fig. 4), and wherein the inching starting point is unchanged regardless of engine speed (Fig. 5).









FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	






Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



August 11, 2022